SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K /A Amendment 1 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.None COLORADO GOLD MINES, INC. (Exact name of registrant as specified in its charter) Nevada 68-0681435 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2351 N. Bannavitch Pahrump, NV (Address of Principal Executive Office) Zip Code Registrant's telephone number, including Area Code: (626) 581-3335 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): Yes xNo o The aggregate market value of the voting stock held by non-affiliates of the Company on September 30, 2013, was approximately $265,000. As of March 31, 2013 and February 20, 2014, we had 67,500,000 shares of common stock outstanding. Documents incorporated by reference: None. 1 ITEM 1.BUSINESS Colorado Gold Mines, Inc., (“us”, “we”, “our” or the “Company”) was incorporated in the state of Nevada on January 19, 2010, as Cascade Springs Ltd.On July 30, we changed our name to Colorado Gold Mines, Inc. During the period from our inception through March 31, 2013 we did not generate revenues. We did not have any off balance sheet arrangements as of March 31, 2013. ITEM 2.DESCRIPTION OF PROPERTY As of March 31, 2013, we did not hold an interest in property. See Item 1 of this report. ITEM 3.LEGAL PROCEEDINGS. We are not involved in any legal proceedings and we are not aware of any legal proceedings which are threatened or contemplated against us. ITEM 4.MINE SAFETY DISCLOSURE. Not Applicable. ITEM 5. MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT'S COMMON EQUITY AND OTHER SHAREHOLDER MATTERS. As of March 31, 2013, and February 20, 2014. there were approximately 12 record holders of our common stock.Set forth below are the range of high and low quotations of our common stock for the periods indicated as reported on the OTC Markets. The market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not necessarily represent actual transactions. Our common shares began trading the OTC Markets OTCQB under the symbol “CGLD” on January 18, 2013.Prior to that time, our common stock was not listed or traded. Quarter Ending High Low 3/31/13 $ $ 6/30/13 $ $ 09/30/13 $ $ Capitalization We are authorized to issue 500,000,000 shares of common stock and 20,000,000 shares of preferred stock, of which 8,000,000 shares are designated as Series A Preferred Shares the “Series A Preferred Shares” or the “Series A Preferred Stock”) . As of March 31, 2013, we had 67,500,000 shares of common stock and 8,000,000 Series A Preferred Shares outstanding. Common Stock Each share of our common stock entitles the holder to one (1) vote, either in person or by proxy, at meetings of shareholders. The shareholders are not permitted to vote their shares cumulatively. Accordingly, the holders of more than fifty percent (50%) of the total voting rights on matters presented to our common stockholders can elect all of our directors and, in such event, the holders of the remaining minority shares will not be able to elect any such directors. The vote of the holders of a majority of the holders entitled to vote on matters submitted to our common stockholders including of our Series A Preferred Shares described below is sufficient to authorize, affirm, ratify, or consent to such act or action, except as otherwise provided by law. 2 To date, we have paid no cash dividends on our shares of common stock. Any future disposition of dividends will be at the discretion of our Board of directors and will depend upon, among other things, our future earnings, operating and financial condition, capital requirements, and other factors. We have no present plans for future cash or stock dividends. We intend to retain future earnings, if any, to provide funds for operation of our business. Holders of our common stock have no preemptive rights. All outstanding shares of our common stock are validly issued, fully paid and non-assessable. Upon our liquidation or dissolution, the assets legally available for distribution to holders of shares of the common stock, after payment of all of our obligations, are distributable ratably among the holders of the then outstanding common stock. All shares of common stock outstanding are validly issued, fully paid and non-assessable. Holders of our common stock are entitled to receive dividends as may be declared by the Board of Directors out of legally available funds and, in the event of liquidation, to share pro rata in any distribution of our assets after payment of liabilities. The Board of Directors is not obligated to declare a dividend. We have not paid any dividends on our common stock and we do not have any current plans to pay any common stock dividends. Preferred Shares We have 8,000,000 shares of Series A Preferred Stock outstanding which have the rights, designations and preferences below: (i) Each one (1) share of Series A Preferred Stock shall be entitled to dividends declared on our common stock; (ii) Each one (1) share of Series A Preferred Stock shall be entitled to forty (40) votes; (iii) Each one (1) share of Series A Preferred Stock shall be convertible into four (4) shares of our common stock; (iv) Upon our Liquidation, dissolution or winding up the holders of the Series A Preferred Shares shall be entitled to receive $.01 per share held; and (v) If at any time, we enter into a recapitalization of our common stock including a stock split, the holders of the Series A Preferred Stock shall be entitled to receive upon conversion of the Series A Preferred Stock the number of shares of common stock or other securities or property of the Company to which a holder of shares of common stock deliverable upon conversion of the Series A Preferred shares would have been entitled to receive immediately prior to such recapitalization. The provisions in our Articles of Incorporation relating to the preferred stock allows our directors to issue preferred stock with rights to multiple votes per share and dividend rights which would have priority over any dividends paid with respect to our Common Stock. The issuance of preferred stock with such rights may make more difficult the removal of management even if such removal would be considered beneficial to shareholders generally, and will have the effect of limiting shareholder participation in certain transactions such as mergers or tender offers if such transactions are not favored by incumbent management. ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND PLAN OF OPERATION During the year ended March 31, 2013 we acquired an option to purchase mining claims in Nevada.Since we did not exercise our option, we recorded an impairment loss of $(13,860,000) during the year, which was the cost of the option. During the year, general and administrative expenses more than doubled as a result of our involvement with Union Milling Company and our option on the mining properties in Nevada.See Item 13 of this report. 3 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Not applicable. ITEM 8.FINANCIAL STATEMENTS See the financial statements attached to this report. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS. See our Current Reports on Form 8-K dated August 17, 2012 and November 14, 2012, filed with the Securities and Exchange Commission on August 21, 2012 and November 27, 2012, respectively. ITEM 9A.CONTROLS AND PROCEDURES Management’s Report on Disclosure Control Under the direction and with the participation of the Company’s management, the Company carried out an evaluation of the effectiveness of the design and operation of its disclosure controls and procedures as of March 31, 2013.The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in our periodic reports with the Securities and Exchange Commission is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and regulations, and that such information is accumulated and communicated to The Company’s management, including our principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure.The Company’s disclosure controls and procedures are designed to provide a reasonable level of assurance of reaching our desired disclosure control objectives.Based upon this evaluation, management concluded that the Company’s disclosure controls and procedures were ineffective as of March 31, 2013. Management’s Report on Internal Control Over Financial Reporting Our management evaluated the effectiveness of our internal control over financial reporting as of March 31, 2013, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission, or the COSO Framework. Management’s assessment included an evaluation of the design of our internal control over financial reporting and testing of the operational effectiveness of those controls. Based on this assessment, our management concluded that our internal control over financial reporting was not effective as of March 31, 2013. Changes in Internal Controls. There have been no changes to our internal control over financial reporting that occurred during the year ended March 31, 2013 that have materially affected, or are reasonably likely to materially affect our internal control over financial reporting. 4 ITEM 9B. OTHER INFORMATION Not applicable. ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROLPERSONS Name Age Position Troy Grant 39 President, Chief Executive Officer and Director Our directors serve until the earlier of their resignation or their successors have been duly elected and qualified.Our officers serve at the discretion of our board of directors. The principal occupation of our sole officer and director during the past several years is as follows: Mr. Grant was appointed as our sole officer and director on July 1, 2013.Since May 2011, Mr. Grant has been the Chief Executive Office of Elcora Resources.Between May 2010 and September 2010, Mr. Grant was employed by Grafton Securities in its Institutional Sales department.Between September 2007 and August 2010, Mr. Grant was Vice President of Corporate Finance for Citadel Securities. We did not have a compensation or an audit committee.We do not have a financial expert. Mr. Grant is not independent as that term is defined in section 803 of listing standards of the NYSE MKT. We have not adopted a Code of Ethics applicable to our principal executive, financial, and accounting officers and persons performing similar functions.We do not believe we require a Code of Ethics since we only has one officer and director. Compensation Committee Interlocks and Insider Participation. Our sole director acts as our compensation committee.During the year ended March 31, 2013, no officer was a member of the compensation committee or a director of another entity, which other entity had one of our executive officers serving as our director or as a member of our compensation committee. ITEM 11.EXECUTIVE COMPENSATION Our officers and directors were not compensated for their services during the two years ending March 31, 2012 and March 31, 2013, respectively. Former officer, William Delahunte, was paid a salary of $14,500 during the year ended March 31, 2012. ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDERS MATTERS The following table lists, as of the date of this report, those persons owning beneficially 5% or more of our common stock, the number and percentage of outstanding shares owned by our sole officer and director. Each owner has sole voting and investment powers over his shares of common stock. 5 Name and Address Number of Shares Percent of Class Common Stock Troy Grant (1) 60.7% President, Director Chief Executive Officer 111 Ahmadi Crescent Bedford, Nova Scotia CanadaB4A 4E5 Preferred Stock Troy Grant (1) 100% President, Director Chief Executive Officer 111 Ahmadi Crescent Bedford, Nova Scotia CanadaB4A 4E5 All officers and directors as a group (1 person) 100% On August 1, 2013, Troy Grant, our sole officer and director acquired 8,000,000 shares of our Series A Preferred Stock. Each share of Series A Preferred Stock provides forty (40) votes or an aggregate of 320,000,000 votes on all matters submitted to a vote of our common stockholders. ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. On July 27, 2012, our former wholly owned subsidiary, acquired a 50% interest in Union Milling Company, LLC (“Union”) from Denver Equity Corporation, a private company controlled by our former sole officer and director in exchange for 5,000,000 shares of our common stock. On September 20, 2012 Denver Equity Corporation lost its 50% interest in Union due to its inability to comply with the terms of its agreement with Union which resulted in us no longer holding any interest in Union and our investment in Union has been expensed. On December 31, 2012, we entered into an Option Agreement with Global Resources Search Group, Inc whereby we issued 8,000,000 shares of our preferred stock in exchange for an option to purchase 12 unpatented mining claims and one mill site claim located in Clark County, Nevada.We did not pay the amounts required by the option and as a result, the option expired. On August 1, 2013, Troy Grant, our sole officer and director purchased the 8,000,000 preferred shares from Global Resources Search Group for $100, in a private transaction. 6 ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES LBB & Associates Ltd., LLP audited the Company’s financial statements from the year ended March 31, 2012.The following table presents fees for the professional audit services rendered by LBB for the audit of our annual financial statements for the years ended March 31, 2012. Audit fees $ Audit-related fees Tax fees 0 All other fees 0 Total $ Anton Chia LLP, audited the Company’s financial statements for the year ended March 31, 2013.The following table shows the aggregate fees billed to the Company during the year ended March 31, 2013 by Anton Chia. Audit fees $ Audit-related fees Tax fees All other fees Total $ Audit fees and audit related fees represent amounts billed for professional services rendered for the audit of our annual financial statements.Before Anton Chia was engaged by us to render these services, the engagement was approved by our board of directors. ITEM 15.EXHIBITS Exhibit Number Exhibit Name Articles of Incorporation Bylaws Amendment to Articles Amendment to Articles dated January 22, 2013 Certificate of Designation 31 Rule 13a-14(a) Certifications 32 Section 1350 Certifications Incorporated by reference to the same exhibit filed with the Company’s registration statement on June 13, 2011 (File # 333-174872). Filed herewith. 7 FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm for the year ended March 31, 2013. 9 Report of Independent Registered Public Accounting Firm for the year ended March 31, 2012. 10 Balance Sheets as of March 31, 2013 and 2012 11 Statements of Operations for the years ended March 31, 2013 and 2012 and the Period from January 19, 2010 (Inception) to March 31, 2013 12 Statements of Cash Flows for the years ended March 31, 2013 and 2012 and the Period from January 19, 2010 (Inception) to March 31, 2013 13 Statement of Stockholders’ Deficit for the Period from January 19, 2010 (Inception) to March 31, 2013. 14 Notes to Financial Statements 15-20 8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Colorado Gold Mines, Inc. (An Exploration Stage Company) (Formerly Cascade Springs, Ltd.) We have audited the accompanying balance sheet of Colorado Gold Mines, Inc. (the "Company") as of March 31, 2013, and the related statements of operations, changes in stockholders’ deficit and cash flows for the year ended March 31, 2013, and the period from January 19, 2010 (Inception) through March 31, 2013. The financial statements for the year ended March 31, 2012, were audited by other auditors whose report dated June 12, 2012, expressed an unqualified opinion, except for an emphasis of a matter paragraph regarding the Company’s ability to continue as a going concern. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company was not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of March 31, 2013 and the results of its operations and its cash flows for the year then ended and for the period from January 19, 2010 (Inception) through March 31, 2013, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3, the Company has had no revenues and has an accumulated deficit of $14,107,915 since inception. These conditions, among others, raise substantial doubt about the Company’s ability to continue as a going concern. Management's plans concerning these matters are also described in the financial statements, which includes the raising of additional equity financing. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Anton & Chia, LLP Newport Beach, California February 21, 2013 9 LBB & ASSOCIATES LTD., LLP 10260 Westheimer Road, Suite 310 Houston, TX 77042 Phone: (713) 800-4343 Fax: (713) 456-2408 Report of Independent Registered Public Accounting Firm To the Board of Directors of Colorado Gold Mines, Inc. (Formerly Cascade Springs Ltd.) (An Exploration Stage Company) Pahrump, NV We have audited the accompanying balance sheet of Colorado Gold Mines, Inc (formerly Cascade Springs Ltd.) (the “Company”) as of March 31, 2012, and the related statements of operations, stockholders' deficit, and cash flows for the year then ended and for the period from January 19, 2010 (inception) through March 31, 2012. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Colorado Gold Mines, Inc. (formerly Cascade Springs Ltd.) as of March 31, 2012, and the results of its operations and its cash flows for the year then ended and for the period from January 19, 2010 (inception) through March 31, 2012 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 3 to the financial statements, the Company's recurring losses from operations, and its need for additional financing in order to fund its projected loss in 2013 raise substantial doubt about its ability to continue as a going concern. The 2012 financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas June 12, 2012 10 COLORADO GOLD MINES, INC. (Formerly Cascade Springs Ltd.) (An Exploration Stage Company) Balance Sheets March 31 March 31 ASSETS CURRENT ASSETS Cash $
